Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 1 of 12 PageID# 1




 IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                          PENNSYLVANIA

Leo Storniolo and
Rachel Storniolo (h/w)                  Civil Action
2542 Collins Street
Philadelphia, PA 19125                  Case No. 21-03074

Plaintiffs,

v.

Rachel Cannon
740 Colony Drive
Chesapeake, VA 23322

Donn Cannon
740 Colony Drive
Chesapeake, VA 23322

Kathleen Cannon
740 Colony Drive
Chesapeake, VA 23322

GEICO Advantage Insurance Company
One Geico Boulevard
Fredicksburg, VA 22412




                                    1
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 2 of 12 PageID# 2




                                           COMPLAINT

                                             PARTIES

       1.                    Plaintiffs, Leo and Rachel         Storniolo,    are residents of the

Commonwealth of Pennsylvania, residing at the address listed in the caption of this Complaint.

       2.                    Upon information and belief, Defendants, Rachel Cannon, Kathleen

Cannon and Donn Cannon a r e residents of the State of Virginia, residing at the address listed in

the caption of this Complaint.

       3.                    Upon information and belief, Defendant GEICO Advantage Insurance

Company is a resident of the State of Virginia, having their principal place of business at the

address listed in the caption of this Complaint.

                                 JURISDICTION AND VENUE

       4.                    This Court has jurisdiction over the parties and subject matter of this

Civil Action-Complaint in that the Plaintiffs, Leo and Rachel Storniolo, are citizens of

Pennsylvania and the Defendants are citizens of Virginia, and the amount in controversy in this

case, exclusive of interest and costs, exceeds the sum of $75,000.

       5.                    Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 1391(a)

(1) and (2) in that this is a judicial district in which a substantial part of the events or omissions

giving rise to the claims asserted in this Complaint occurred in this judicial district.

                                               FACTS

       6.                    On or about July 16, 2019, at or about 5:04 P.M., Plaintiff, Leo

Storniolo was the operator of a motor vehicle, which was traveling Southbound on Crossways

Boulevard in the vicinity of 1434 Crossways Boulevard, Chesapeake, Virginia.

                                                   2
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 3 of 12 PageID# 3




        7.                     At or about the same date and time, Defendant, Rachel Cannon, was

the operator of a motor vehicle owned by Defendants Kathleen Cannon and Donn Cannon, which

was traveling at or near the location of the Plaintiff’s vehicle.

        8.                     At or about the same date and time, Defendants’ vehicle was involved

in a collision with Plaintiff’s vehicle.

        9.                     The aforesaid motor vehicle collision was a direct result of the

negligence, recklessness and/or carelessness of the Defendants and not the result of any action or

failure to act by the Plaintiff.

        10.                    As a result of the collision, Plaintiff suffered severe and permanent

injuries to the right hand/arm and shoulder as more fully set forth below.

                                              COUNT I
                                   Leo Storniolo v. Rachel Cannon
                                             Negligence

        11.                    Plaintiff incorporates the foregoing paragraphs of this Complaint as if

set forthfully at length herein.

        12.                    The negligence, recklessness and/or carelessness of the Defendant,

which was the direct cause of the aforesaid motor vehicle collision and the resultant injuries

sustained bythe Plaintiff, consisted of but are not limited to the following:

        a. Pulling out in front of Plaintiff’s moving vehicle;

        b. Operating his/her vehicle into Plaintiff’s lane of travel;

        c. Failing to maintain proper distance between vehicles;

        d. Operating said vehicle in a negligent, careless and/or reckless manner so as to strike

              Plaintiff’s vehicle without regard for the rights or safety of Plaintiffs or others;

        e. Failing to have said vehicle under proper and adequate control;




                                                      3
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 4 of 12 PageID# 4




     f. Operating said vehicle at a dangerous and excessive rate of speed under the

          circumstances;

     g. Violation of the assured clear distance rule;

     h. Failure to keep a proper lookout;

     i.   Failure to apply brakes earlier to stop the vehicle without striking the Plaintiff’s vehicle;

     j.   Being inattentive to his/her duties as an operator of a motor vehicle;

     k. Disregarding traffic lanes, patterns, and other devices;

     l.   Driving at a high rate of speed which was high and dangerous forconditions;

     m. Failing to remain continually alert while operating said vehicle;

     n. Failing to perceive the highly apparent danger to others which the actions and/or

          inactions posed;

     o. Failing to give Plaintiffs meaningful warning signs concerning the impending collision;

     p. Failing to exercise ordinary care to avoid a collision;

     q. Failing to be highly vigilant and maintain sufficient control of said vehicle and to bring

          it to a stop on the shortest possible notice;

     r. Operating said vehicle with disregard for the rights of Plaintiff, even though he/she was

          aware or should have been aware of the presence of Plaintiff and the threat of harm

          posed to him/her;

     s. Continuing to operate the vehicle in a direction towards the Plaintiff’s vehicle when

          he/she saw, or in the exercise of reasonable diligence, should have seen, that further

          operation in that direction would result in a collision;

     t. Failing to operate said vehicle in compliance with the applicable laws and ordinances

          pertaining to the operation and control of motor vehicles; and




                                                    4
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 5 of 12 PageID# 5




        u. Being otherwise reckless, careless and/or negligent under the circumstances.

        13.                   As a direct and consequential result of the negligent, careless, and/or

reckless conduct of the Defendant, described above, the Plaintiff suffered various serious and

permanent personal injuries, serious impairment of bodily function and/or permanent serious

disfigurement and/or aggravation of pre-existing conditions, including injuries to the right

hand/arm and shoulder, all to Plaintiff’s great loss and detriment.

        14.                     As a result of these injuries, all of which are permanent in nature and

all of which are to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinite time into the future.

        15.                    As an additional result of the carelessness, negligence and/or

recklessness of Defendant, Plaintiff has suffered emotional injuries, along with the physical

injuries suffered.

        16.                    As a further result of Plaintiff’s injuries, he has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

        17.                   As a direct result of the negligent, careless, and/or reckless conduct of

the Defendant, Plaintiff suffered damage to his personal property, including his/her motor vehicle,

which Plaintiff was operating at the time of the aforesaid motor vehicle collision; including but not

limited to, storage fees and towing, all to Plaintiff’s great loss and detriment.

        18.                   Furthermore, in addition to all the injuries and losses suffered by

Plaintiff, Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses

in an amount equal to and/or in excess of the basic personal injury protection benefits required by



                                                    5
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 6 of 12 PageID# 6




thePennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.


        WHEREFORE, Plaintiff, Leo Storniolo, prays for judgment in plaintiffs’ favor and against

Defendant, Rachel Cannon, in an amount in excess of Seventy-Five Thousand ($75,000.00)

Dollars, plus punitive damages, plus all costs and other relief this court deems necessary.

                                             COUNT II
                            Leo Storniolo v. Kathleen and Donn Cannon
                                      Negligent Entrustment

       19.                    Plaintiff incorporates the foregoing paragraphs of this Complaint as if

set forthfully at length herein.

       20.                    The negligence, recklessness and/or carelessness of the Defendant,

Rachel Cannon, which was the proximate cause of the aforesaid motor vehicle collision and the

resultant injuries sustained by the Plaintiff consisted of, but are not limited to the following:

       a. Permitting Defendant, Rachel Cannon, to operate the motor vehicle without first

             ascertaining whether or not she was capable of properly operating said vehicle;

       b. Permitting Defendant Rachel Cannon to operate the motor vehicle when defendants

             Kathleen and Donn Cannon knew, or in the exercise of due care and diligence, should

             have known that Defendant, Rachel Cannon, was capable of committing the acts of

             negligence set forth above.

       c. Failing to warn those people, including the plaintiff, that defendant, Rachel Cannon,

             knew, or in the existence of due care and diligence should have known, that the Plaintiff

             would be exposed to defendant, Rachel Cannon’s negligent operation of the motor

             vehicle; and

       d. Otherwise negligently entrusting said vehicle to defendant Rachel Cannon.


                                                  6
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 7 of 12 PageID# 7




       21.                    As a direct and consequential result of the negligent, careless, and/or

reckless conduct of the defendant, described above, the Plaintiff suffered various serious and

permanent personal injuries, serious impairment of bodily function and/or permanent serious

disfigurement and/or aggravation of pre-existing conditions and others ills and injuries, including

to right hand/arm and shoulder, all to Plaintiff’s great loss and detriment.

       22.                    As a result of these injuries, all of which are permanent in nature and

all of whichare to Plaintiff’s great financial detriment and loss, Plaintiff has in the past, is presently

and may in the future suffer great anguish, sickness and agony and will continue to suffer for an

indefinitetime into the future.

       23.                    As am additional result of the carelessness, negligence and/or

recklessness of defendant, Plaintiff has suffered emotional injuries, along with the physical injuries

suffered.

       24.                    As a further result of Plaintiff’s injuries, he has in the past, is presently

and may in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s

further loss and detriment.

       25.                    Furthermore, in addition to all the injuries and losses suffered by

Plaintiff, Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses

in an amount equal to and/or in excess of the basic personal injury protection benefits required by

the Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, et. Seq., as

amended, for which he/she makes a claim for payment in the present action.

        WHEREFORE, Plaintiff demands judgment in her favor and against Defendant in an

amount in excess of Fifty Thousand ($75,000.00) Dollars, plus punitive damages, all costs and


                                                    7
       Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 8 of 12 PageID# 8




      other relief this court deems necessary.

                                          COUNT III
           Leo Storniolo v.GEICO Advantage Insurance Company-Under Insured Motorists
                                           Coverage

26.   Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth fully at length

      herein.

27.   The negligence and/or carelessness of the tortfeasor, which was the direct and sole cause of the

      aforesaid motor vehicle accident and the injuries and damages sustained by the Plaintiff consisted

      of, but are not limited to, the following:

      a.   Pulling out in front of the Plaintiff’s vehicle;

      b.   Failing to yield the right-of-way;

      c.   Operating his/her vehicle into Plaintiff’s lane of travel;

      d.   Failing to maintain proper distance between vehicles;

      e.   Operating said vehicle in a negligent and/or careless manner without regard for the rights or

           safety of plaintiff or others;

      f.   Failing to have said vehicle under proper and adequate control;

      g.   Operating said vehicle at a dangerous and excessive rate of speed under the circumstances;

      h.   Violation of the “assured clear distance ahead” rule;

      i.   Failure to keep a proper lookout;

      j.   Failure to apply brakes earlier to stop the vehicle without colliding with the Plaintiff’s vehicle;

      k.   Being inattentive to his/her duties as an operator of a motor vehicle;

      l.   Disregarding traffic lanes, patterns, and other devices;

      m.   Driving at a high rate of speed which was high and dangerous forconditions;

      n.   Failing to remain continually alert while operating said vehicle;




                                                          8
       Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 9 of 12 PageID# 9




      o.   Failing to perceive the highly apparent danger to others which the actions and/or inactions

           posed;

      p.   Failing to give Plaintiff meaningful warning signs concerning theimpending collision;

      q.   Failing to exercise ordinary care to avoid a collision;

      r.   Failing to be highly vigilant and maintain sufficient control of said vehicle and to bring it to a

           stop on the shortest possible notice;

      s.   Operating said vehicle with disregard for the rights of Plaintiff, even though he/she was aware

           or should have been aware of the presence of Plaintiff and the threat of harm posed to him/her;

      t.   Continuing to operate the vehicle in a direction towards Plaintiff’s vehicle when he/she saw,

           or in the exercise of reasonable diligence, should have seen, that further operation in that

           direction would result in a collision;

      u.   Failing to operate said vehicle in compliance with the applicable laws and ordinances

           pertaining to the operation and control of motor vehicles;

28.   As a direct and consequential result of the negligent and/or careless conduct of the tortfeasor,

      described above, the Plaintiff suffered various serious and permanent personal injuries to the right

      hand/arm and shoulder, serious impairment of bodily function and/or permanent serious

      disfigurement and/or aggravation of pre-existing conditions, all to Plaintiff’s great loss and

      detriment.

29.   As a result of these injuries, all of which are permanent in nature and all of which are to Plaintiff’s

      great financial detriment and loss, Plaintiff has in the past, is presently and may in the future suffer

      great anguish, sickness and agony and will continue to suffer for an indefinite time into the future.

30.   As an additional result of the carelessness and/or negligence of defendants, Plaintiff has suffered

      emotional injuries, along with the physical injuries suffered.



                                                            9
      Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 10 of 12 PageID# 10




31.   As a further result of the aforesaid injuries, Plaintiff has in the past, is presently and may in the

      future undergo a great loss of earnings and/or earning capacity, all to Plaintiff’s further loss and

      detriment.

32.   Upon information and belief, at the time of the aforementioned motor vehicle collision, the

      aforesaid tortfeasor’s motor vehicle insurance policy and/or liability insurance were insufficient to

      fully and adequately compensate Plaintiff for the injuries suffered in the above set forth motor

      vehicle collision and/or other damages and expenses related thereto.

33.   At the date and time of the aforementioned motor vehicle collision, Plaintiff, was the owner and

      operator of a motor vehicle was covered by a policy of insurance issued by Defendant, under Policy

      Number 4477-62-75-35, which included coverage for underinsured motorist coverage applicable

      to Plaintiff.

34.   Accordingly, Plaintiff asserts an Underinsured Motorist Claim against Defendant.

              WHEREFORE, Plaintiff, Leo Storniolo, demands judgment in Plaintiff’s favor and against

      defendant, GEICO Advantage Insurance Co., in an amount in excess of Seventy-Five Thousand

      ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.


                                                   COUNT IV
                                        Rachel Storniolo v. All Defendants
                                               Loss of Consortium

            35.       Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth at

                      length herein

            36.       Plaintiff, Rachel Storniolo, is the wife of Plaintiff Leo Storniolo.

            37.       As a result of the injuries sustained by husband -Plaintiff, Leo Storniolo, wife-

                      Plaintiff, Rachel Storniolo has been and will continue to be deprived of the love,

                      assistance, companionship, consortium and society of her husband, all to her great


                                                              10
Case 2:21-cv-00459-RAJ-RJK Document 1 Filed 07/12/21 Page 11 of 12 PageID# 11




             loss and detriment.

     WHEREFORE, Plaintiff, Rachel Storniolo, demands judgment in Plaintiff’s favor and all

defendants, in an amount in excess of Seventy-Five Thousand ($75,000.00) Dollars, plus all costs

and other relief this court deems necessary.



THE WRIGHT LAW FIRM, LLC BY:

/s William D. Wright, Esq.
____________________________
William Wright, Esq.
The Wright Law Firm, LLC
928 N. Main Street
Manahawkin, NJ 08050
(p) 609-759-2500
(f) 609-479-2777
wright@njlegaladvice.com
PA Attorney ID 208862




                                          JURY DEMAND

Plaintiff demands a jury for all triable issues.



THE WRIGHT LAW FIRM, LLC BY:

/s William D. Wright, Esq.
____________________________
William Wright, Esq.
The Wright Law Firm, LLC
928 N. Main Street
Manahawkin, NJ 08050
(p) 609-759-2500
(f) 609-479-2777
wright@njlegaladvice.com
PA Attorney ID 208862




                                                   11
     
                                     
            Case 2:21-cv-00459-RAJ-RJK   Document 1 Filed 07/12/21 Page 12 of 12 PageID# 12




                                                          VERIFICATION

                     We are the Plaintiffs this action, and we hereby state and verify that the facts set forth in the

             foregoing pleading are true and correct to the best of our knowledge, information and belief.             We

             understand that this Verification is subject to 18 Pa.C.S. § 4904 providing for criminal penalties for unsworn

             falsification to authorities.



                                     
                     __________________________


                                     
                     __________________________




                                                                  12
